MEMORANDUM **
Sung U. Paek appeals from his 51-month sentence and conviction following a guilty plea to being a deported alien found in the United States, a violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Paek contends that the district court erred by not granting him an additional one-point reduction in his offense level for acceptance of responsibility under U.S.S.G. § 3E1.1(b)(1). We agree, because Paek provided complete information in a timely manner. See United States v. Ochoa-Gaytan, 265 F.3d 837, 842 (9th Cir.2001). Therefore, we vacate the sentence and remand for re-sentencing.
We also remand to the district court with instructions to strike the reference to 8 U.S.C. § 1326(b)(2) so that the judgment of conviction will reflect that Paek was convicted of only one punishable offense, a violation of 8 U.S.C. § 1326(a). See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062-63 (9th Cir.2000).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.